Exhibit 10.2.1
Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

          Amendment No. 71 (CA)    
SOW:
  þ Yes    
 
  o No    

(NEU STAR LOGO) [w72883w7288304.gif]
AMENDMENT NO. 71 (CA)
TO
CONTRACTOR SERVICES AGREEMENT FOR NPAC/SMS
FOR
CANADIAN SERVICE AREA
Page 1
CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

          Amendment No. 71 (CA)    
SOW:
  þ Yes    
 
  o No    

AMENDMENT NO. 71 (CA)
UNDER
CONTRACTOR SERVICES AGREEMENT FOR NUMBERING
ADMINISTRATION CENTER / SERVICE MANAGEMENT SYSTEM FOR
CANADIAN SERVICE AREA
Help Desk Only Access
1. PARTIES
This Amendment No. 71 (CA) (this “Amendment”) is entered into pursuant to
Article 13 and Article 30 of, and upon execution shall be a part of, the
Contractor Services Agreement for Number Portability Administration
Center/Service Management System (the “Master Agreement”) by and between
NeuStar, Inc., a Delaware corporation (“Contractor”) and the Canadian LNP
Consortium Inc., a corporation incorporated under the laws of Canada (the
“Customer”).
2. EFFECTIVENESS
This Amendment shall be effective as of the last date of execution below (the
“Amendment Effective Date”) only upon execution of this Amendment by Contractor
and Customer. The number in the upper left-hand corner refers to this Amendment.
Undefined capitalized terms used herein shall have the meanings ascribed by the
Master Agreement.
3. HELP DESK ONLY ACCESS
     3.1 Statement of Intent
This SOW provides for an alternative porting process (other than LTI or SOA) for
Users who have minimal porting requirements in any twelve (12) consecutive month
period during the term of the Master Agreement, commencing the Effective Date
(each, a “Rolling 12 Month Period”). The Parties wish to establish, pursuant to
this SOW, a process whereby such Users can, through Contractor’s Help Desk,
require Contractor to manually enter TN Porting Event requests in the NPAC/SMS,
up to a specified maximum number of TN Porting Events in any Rolling 12 Month
Period.
     3.2 Scope of Additional Services
Page 2
CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

          Amendment No. 71 (CA)    
SOW:
  þ Yes    
 
  o No    

Beginning five (5) Business Days after the Amendment Effective Date, Contractor
shall perform the Additional Services set forth herein. The Additional Services
under this SOW consist exclusively of the process whereby a Help Desk Only User
can, through Contractor’s Help Desk, require Contractor to manually enter TN
Porting Event requests in the NPAC/SMS, up to a specified maximum number of TN
Porting Events in any Rolling 12 Month Period.
     3.3 Out of Scope Services
This SOW contains the agreed upon terms and conditions that shall govern
Contractor’s performance of the Additional Services described herein. The
Additional Services provided for in this SOW shall not be interpreted, implied,
or assumed to include any other service(s) (hereinafter, “Out of Scope
Services”), which Out of Scope Services shall be provided in accordance with the
Master Agreement and, specifically, Article 13 (Additional Services) of the
Master Agreement.
     3.4 Project Phases
There are no project phases for this SOW.
     3.5 Exhibit E of Master Agreement
The following is added as a new row to Exhibit E, Schedule 1, Section 2 of the
Master Agreement, immediately after the row for the Service Element entitled
“NPAC Support Manual Request”:

                              Price   Price             U.S.   Canadian Category
  Service Element   Unit   Dollars   Dollars
 
  NPAC User Support Manual
Request (Help Desk Only
Access)3A   per manual operation
request   $[* * *]

If the request occurs outside of Normal Business Hours, $[* * *] per hour, or
fraction thereof, will be charged in addition to the $[* * *].   $[* * *]

 

3A   The NPAC User Support Manual Request (Help Desk Only Access) is intended
for Users with minimal porting needs. In order for a User to submit an NPAC User
Support Manual Request (Help Desk Only Access), such User must be a Help Desk
Only User. A Help Desk Only User is a User whose Help Desk Only User
Registration Form has been approved by the Contractor. A

Page 3
CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

          Amendment No. 71 (CA)    
SOW:
  þ Yes    
 
  o No    

A Help Desk Only User cannot have an LTI, SOA, LSMS or other interface to the
NPAC/SMS. If a Help Desk Only User has caused more than [* * *] TN Porting
Events in the immediately preceding twelve-month period (each, a “Rolling 12
Month Period”), calculated on a monthly basis, then the User must make other
provisioning arrangements; e.g., use LTI, SOA or Service Bureau services.
The charge for the NPAC User Support Manual Request (Help Desk Only Access)
applies to each manual operation request to the NPAC staff to perform a SOA or
SOA-like function through the OpGUI interface that could otherwise be performed
by Users directly (such as service orders to create or activate a number,
disconnect a number or modify a number).  If the NPAC User Support Manual
Request (Help Desk Only Access) concerns a telephone number(s), then the charge
applies per telephone number or range of contiguous telephone numbers,
regardless of the number of creates, modifies, or deletes of values in a
Subscription Version (SV) that are accomplished simultaneously.  A charge for an
NPAC User Support Manual Request (Help Desk Only Access) applies regardless of
the time of day the request is made or fulfilled, and is in addition to any
other charges that currently are applicable, including charges for services
performed outside of Normal Business Hours.
Upon receipt of an NPAC User Support Manual Request (Help Desk Only Access),
whereby the requested manual operation conforms with all applicable NPAC/SMS
specifications from a Help Desk Only User, Contractor shall take all such action
as is necessary to enter the request into the NPAC/SMS and schedule the
processing of such request by the due date specified in the request. 
     3.6 Method & Procedures
Contractor and Customer will develop appropriate methods and procedures and a
User Registration Form in connection with Help Desk Only Access.
     3.7 Reservation
The Parties agree that nothing herein shall in any way limit or diminish (1) the
scope of services currently available to the Users under the Service Element
entitled “NPAC User Support Manual Request” available to Users who are not Help
Desk Only Users, or (2) the scope or application of any of the Service Levels or
Service Level Requirements set forth in the Master Agreement which, for greater
certainty, shall apply to NPAC User Support Manual Requests as applicable.
4. APPLICABLE DOCUMENTS
The following internal documents are applicable to the Additional Services
contemplated under this Amendment:

         
 
  N/A   Functional Requirements Specifications
 
  N/A   Requirements Traceability Matrix
 
  N/A   External Design

Page 4
CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

          Amendment No. 71 (CA)    
SOW:
  þ Yes    
 
  o No    

         
 
  N/A   System Design
 
  N/A   Detailed Design
 
  N/A   Integration Test Plan
 
  N/A   System Test Plan
 
  N/A   Software Quality Assurance Program Report
 
  þ   User Documentation
 
  N/A   Software Configuration Management Plan
 
  N/A   Standards and Metrics

5. IMPACTS ON MASTER AGREEMENT
The following portions of the Master Agreement are impacted by this Amendment:

         
 
  None   Master Agreement
 
  None   Exhibit B Functional Requirements Specification
 
  None   Exhibit C Interoperable Interface Specification
 
  þ   Exhibit E Pricing Schedules
 
  None   Exhibit F Project Plan and Test Schedule
 
  None   Exhibit G Service Level Requirements
 
  None   Exhibit H Reporting and Monitoring Requirements
 
  None   Exhibit I Key Personnel
 
  None   Exhibit J User Agreement Form
 
  None   Exhibit K External Design
 
  None   Exhibit L Additional Terms and Conditions of Software License
 
  None   Exhibit M Software Escrow Agreement
 
  None   Exhibit O Statement of Work Cost Principles

6. MISCELLANEOUS
     6.1 Counterparts
This Amendment may be executed in two or more counterparts and by different
parties hereto in separate counterparts, with the same effect as if all parties
had signed the same document. All such counterparts shall be deemed an original,
shall be construed together and shall constitute one and the same instrument.
     6.2 Continuation of Master Agreement and User Agreement
Except as specifically modified and amended hereby, all the provisions of the
Master Agreement and the User Agreements entered into with respect thereto, and
all exhibits and schedules thereto, shall remain unaltered and in full force and
effect in accordance with their terms. From and after the date hereof, any
reference in either the Master
Page 5
CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

          Amendment No. 71 (CA)    
SOW:
  þ Yes    
 
  o No    

Agreement to itself and any Article, Section or subsections thereof or to any
Exhibit thereto, or in any User Agreement to itself or to the Master Agreement
and applicable to any time from and after the date hereof, shall be deemed to be
a reference to such agreement, Article, Section, subsection or Exhibit as
modified and amended by this Amendment. From and after the Amendment Effective
Date, this Amendment shall be a part of the Master Agreement and, as such, shall
be subject to the terms and conditions therein.
     6.3 Entire Agreement
This Amendment sets forth the entire understanding between the Parties with
regard to the subject matter hereof and supersedes any prior or contemporaneous
agreement, discussions, negotiations or representations between the Parties,
whether written or oral, with respect thereto.
[THIS SPACE INTENTIONALLY LEFT BLANK]
Page 6
CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

          Amendment No. 71 (CA)    
SOW:
  þ Yes    
 
  o No    

IN WITNESS WHEREOF, the undersigned have executed and delivered this Amendment
No. 71(CA):

          CONTRACTOR: NeuStar, Inc.    
 
       
Signature:
  /s/ Bradley D. Smith
 
   
 
        Name: Bradley D. Smith    
 
        Title: VP, Finance & Corporate Controller    
 
        Date: Dec. 22, 2008    
 
        CUSTOMER: Canadian LNP Consortium Inc.    
 
       
Signature:
  /s/ JR Sarrazin
 
   
 
        Name: JR Sarrazin    
 
        Title: President    
 
        Date: DEC 20/2008    

Page 7
CONFIDENTIAL

 